                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 1 of 24


               1   GIBSON, DUNN & CRUTCHER LLP
               2   THEODORE J. BOUTROUS, JR., SBN 132099
                    tboutrous@gibsondunn.com
               3   THEANE D. EVANGELIS, SBN 243570
               4    tevangelis@gibsondunn.com
                   BLAINE EVANSON, SBN 254338
               5    bevanson@gibsondunn.com
               6   HEATHER RICHARDSON, SBN 246517
                    hrichardson@gibsondunn.com
               7   PETER C. SQUERI, SBN 286249
               8    psqueri@gibsondunn.com
                   333 South Grand Avenue
               9   Los Angeles, CA 90071-3197
           10      Telephone: 213.229.7000
                   Facsimile: 213.229.7520
           11

           12      Attorneys for Defendant UBER TECHNOLOGIES, INC.
           13
                                         UNITED STATES DISTRICT COURT
           14
                                      NORTHERN DISTRICT OF CALIFORNIA
           15

           16      CHRISTOPHER JAMES and                    Case No. 3:19-CV-06462-EMC
           17      SPENCER VERHINES, individually           DEFENDANT’S AMENDED ANSWER
                   and on behalf of all others similarly    TO PLAINTIFFS’ AMENDED
           18      situated,                                CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
           19
                                      Plaintiffs,
                                                            Honorable Edward M. Chen
           20
                         v.
                                                            Action Filed:   October 8, 2019
           21
                   UBER TECHNOLOGIES, INC.,                 Trial Date:     None Set
           22
                                      Defendant.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                         Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 2 of 24


               1           Defendant Uber Technologies, Inc. answers the Amended Consolidated Class
               2   Action Complaint (“Complaint”) filed by Plaintiffs Christopher James and Spencer
               3   Verhines according to its numbered paragraphs as follows below.
               4    I.     INTRODUCTION
               5           1.    Defendant admits that Uber Technologies, Inc. (“Uber”) is a technology
               6   company with headquarters in San Francisco, California, and that this case is brought
               7   against Uber by Christopher James and Spencer Verhines. Except as expressly admitted,
               8   Defendant denies each and every allegation contained in paragraph 1 of the Amended
               9   Consolidated Class Action Complaint (“Complaint”).
           10              2.    The allegations of this paragraph constitute a conclusion of law to which
           11      no response is required. To the extent a response is required, Defendant denies each and
           12      every allegation contained in paragraph 2 of the Complaint.
           13              3.    Uber admits that Assembly Bill 5 (or “A.B. 5”) was passed by the
           14      California Legislature.    The remaining allegations of this paragraph constitute a
           15      conclusion of law to which no response is required. To the extent a response is required,
           16      Defendant denies each and every allegation contained in paragraph 3 of the Complaint.
           17              4.    The allegations of this paragraph constitute a conclusion of law to which
           18      no response is required. To the extent a response is required, Defendant denies each and
           19      every allegation contained in paragraph 4 of the Complaint.
           20              5.    The allegations of this paragraph constitute a conclusion of law to which
           21      no response is required. To the extent a response is required, Defendant denies each and
           22      every allegation contained in paragraph 5 of the Complaint.
           23              6.    Defendant lacks sufficient information and belief to admit or deny whether
           24      drivers interact with passengers in their cars.     The remaining allegations of this
           25      paragraph constitute a conclusion of law to which no response is required. To the extent
           26      a response is required, Defendant denies each and every allegation contained in
           27      paragraph 6 of the Complaint.
           28

                                                               1
Gibson, Dunn &
                         DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                              COMPLAINT - Case No. 3:19-CV-06462-EMC
                          Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 3 of 24


               1            7.    The allegations of this paragraph constitute a conclusion of law to which
               2   no response is required. To the extent a response is required, Defendant denies each and
               3   every allegation contained in paragraph 7 of the Complaint.
               4    II.     PARTIES
               5            8.    Defendant lacks sufficient information and belief to admit or deny whether
               6   Plaintiff Christopher James “is an adult resident of Stockton, California.” Based on this
               7   lack of information and belief, Defendant denies this allegation. Defendant denies the
               8   remaining allegations contained in paragraph 8 of the Complaint.
               9            9.    Defendant lacks sufficient information and belief to admit or deny whether
           10      Plaintiff Spencer Verhines “is an adult resident of Foothill Ranch, California.” Based
           11      on this lack of information and belief, Defendant denies this allegation. Defendant
           12      denies the remaining allegations contained in paragraph 9 of the Complaint.
           13               10.   The allegations of this paragraph constitute a conclusion of law to which
           14      no response is required. To the extent a response is required, Defendant denies any
           15      factual allegations contained in paragraph 10 of the Complaint.
           16               11.   Defendant admits paragraph 11.
           17      III.     JURISDICTION
           18               12.   The allegations of this paragraph constitute a conclusion of law to which
           19      no response is required. To the extent a response is required, Defendant denies each and
           20      every allegation contained in paragraph 12 of the Complaint.
           21               13.   The allegations of this paragraph constitute a conclusion of law to which
           22      no response is required. To the extent a response is required, Defendant denies each and
           23      every allegation contained in paragraph 13 of the Complaint.
           24      IV.      STATEMENT OF FACTS
           25               14.   Defendant admits that Uber is a corporation with headquarters in San
           26      Francisco, California. Except as expressly admitted, Defendant denies each and every
           27      allegation contained in paragraph 14 of the Complaint.
           28

                                                                2
Gibson, Dunn &
                          DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                               COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 4 of 24


               1         15.    Defendant admits that Uber is a technology company that licenses and
               2   operates an online and mobile app-based platform. Except as expressly admitted,
               3   Defendant denies each and every allegation contained in paragraph 15 of the Complaint.
               4         16.    To the extent this paragraph refers to a document, no response is required
               5   as the document speaks for itself. Except as otherwise addressed, Defendant denies each
               6   and every allegation contained in paragraph 16 of the Complaint.
               7         17.    Defendant lacks sufficient information and belief to admit or deny whether
               8   Plaintiff Spencer Verhines has used the Uber application “in California since
               9   approximately 2014” and whether he “relies on Uber as his primary source of income
           10      and has driven an average of approximately 60-70 hours a week … including from
           11      February 3 to March 4, 2020.” Based on this lack of information and belief, Defendant
           12      denies this allegation.   Defendant denies the remaining allegations contained in
           13      paragraph 17 of the Complaint.
           14            18.    Defendant lacks sufficient information and belief to admit or deny whether
           15      Plaintiff Spencer Verhines has used the Uber application “for more than 30 days within
           16      2019 (since February 2019) and for more than 30 days within 2020,” and whether “[h]e
           17      drives primarily in the Los Angeles area.” Based on this lack of information and belief,
           18      Defendant denies this allegation. Defendant denies the remaining allegations contained
           19      in paragraph 18 of the Complaint.
           20            19.    Defendant lacks sufficient information and belief to admit or deny whether
           21      Plaintiff Spencer Verhines has been unable to use the Uber application “[o]n at least one
           22      or more occasion since February 2019, during 2019 and 2020, … due to a need for
           23      diagnosis, care, or treatment, of a health condition or that of a family member.” Based
           24      on this lack of information and belief, Defendant denies this allegation. Defendant
           25      denies the remaining allegations contained in paragraph 19 of the Complaint.
           26            20.    Defendant lacks sufficient information and belief to admit or deny whether
           27      Plaintiff Christopher James has used the Uber application “in California since
           28      approximately November 2015” and whether he “relies on Uber as his primary source
                                                              3
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 5 of 24


               1   of income and has driven an average of approximately 25-35 hours a week … including
               2   as of February 25, 2020.” Based on this lack of information and belief, Defendant denies
               3   this allegation. Defendant denies the remaining allegations contained in paragraph 20
               4   of the Complaint.
               5         21.   Defendant lacks sufficient information and belief to admit or deny whether
               6   Plaintiff Christopher James has used the Uber application “for more than 30 days within
               7   2019 (since February 2019) and for more than 30 days within 2020,” and whether “[h]e
               8   drives primarily in San Francisco and the Bay Area.” Based on this lack of information
               9   and belief, Defendant denies this allegation. Defendant denies the remaining allegations
           10      contained in paragraph 21 of the Complaint.
           11            22.   Defendant lacks sufficient information and belief to admit or deny whether
           12      Plaintiff Christopher James has been unable to use the Uber application “[o]n at least
           13      one or more occasion since February 2019, during 2019 and 2020, … due to a need for
           14      diagnosis, care, or treatment, of a health condition or that of a family member.” Based
           15      on this lack of information and belief, Defendant denies this allegation. Defendant
           16      denies the remaining allegations contained in paragraph 22 of the Complaint.
           17            23.   The allegations of this paragraph constitute a conclusion of law to which
           18      no response is required. To the extent a response is required, Defendant denies each and
           19      every allegation contained in paragraph 23 of the Complaint.
           20            24.   Defendant denies each and every allegation contained in paragraph 24 of
           21      the Complaint.
           22            25.   Defendant denies each and every allegation contained in paragraph 25 of
           23      the Complaint.
           24            26.   Defendant denies each and every allegation contained in paragraph 26 of
           25      the Complaint.
           26            27.   Defendant denies each and every allegation contained in paragraph 27 of
           27      the Complaint.
           28

                                                              4
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 6 of 24


               1         28.    The allegations of this paragraph constitute a conclusion of law to which
               2   no response is required. To the extent a response is required, Defendant denies each and
               3   every allegation contained in paragraph 28 of the Complaint.
               4         29.    Defendant denies each and every allegation contained in paragraph 29 of
               5   the Complaint.
               6         30.    Defendant denies each and every allegation contained in paragraph 30 of
               7   the Complaint.
               8         31.    Defendant denies each and every allegation contained in paragraph 31 of
               9   the Complaint.
           10            32.    Defendant denies each and every allegation contained in paragraph 32 of
           11      the Complaint.
           12            33.    Defendant denies each and every allegation contained in paragraph 33 of
           13      the Complaint.
           14            34.    Defendant denies each and every allegation contained in paragraph 34 of
           15      the Complaint.
           16            35.    Defendant admits that drivers who use the Uber application may be subject
           17      to background checks and denies each and every remaining allegation contained in
           18      paragraph 35 of the Complaint.
           19            36.    Defendant admits that drivers who use the Uber application must have
           20      vehicles that meet minimum safety standards and must comply with state and federal
           21      laws, and denies each and every remaining allegation contained in paragraph 36 of the
           22      Complaint.
           23            37.    Defendant denies each and every allegation contained in paragraph 37 of
           24      the Complaint.
           25            38.    Defendant denies each and every allegation contained in paragraph 38 of
           26      the Complaint.
           27

           28

                                                              5
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 7 of 24


               1         39.   The allegations of this paragraph constitute a conclusion of law to which
               2   no response is required. To the extent a response is required, Defendant denies each and
               3   every allegation contained in paragraph 39 of the Complaint.
               4         40.   The allegations of this paragraph constitute a conclusion of law to which
               5   no response is required. To the extent a response is required, Defendant denies each and
               6   every allegation contained in paragraph 40 of the Complaint.
               7         41.   The allegations of this paragraph constitute a conclusion of law to which
               8   no response is required. To the extent a response is required, Defendant denies each and
               9   every allegation contained in paragraph 41 of the Complaint.
           10            42.   Defendant lacks sufficient information and belief to admit or deny the
           11      allegations of this paragraph. Based on this lack of information and belief, Defendant
           12      denies each and every allegation contained in paragraph 42 of the Complaint.
           13            43.   Defendant lacks sufficient information and belief to admit or deny the
           14      allegations of this paragraph. Based on this lack of information and belief, Defendant
           15      denies each and every allegation contained in paragraph 43 of the Complaint.
           16            44.   The allegations of this paragraph constitute a conclusion of law to which
           17      no response is required. To the extent a response is required, Defendant denies each and
           18      every allegation contained in paragraph 44 of the Complaint.
           19            45.   Defendant lacks sufficient information and belief to admit or deny whether
           20      Plaintiff Christopher James “has worked more than eight hours per day and more than
           21      forty hours per week” and whether he “worked more than eight hours” on November 2,
           22      2019. Defendant also lacks sufficient information and belief to admit or deny whether
           23      Plaintiff Spencer Verhines “worked more than eight hours per day and more than forty
           24      hours per week,” and whether he “worked more than eight hours” on April 8, 2019 or
           25      more than “forty hours total the week of April 7 through April 14, 2019.” Based on this
           26      lack of information and belief, Defendant denies these allegations. The remaining
           27      allegations of this paragraph constitute a conclusion of law to which no response is
           28

                                                              6
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                        Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 8 of 24


               1   required. To the extent a response is required, Defendant denies each and every
               2   allegation in paragraph 45 of the Complaint.
               3          46.   Defendant lacks sufficient information and belief to admit or deny the
               4   allegations of this paragraph. Based on this lack of information and belief, Defendant
               5   denies each and every allegation contained in paragraph 46 of the Complaint.
               6          47.   The allegations of this paragraph constitute a conclusion of law to which
               7   no response is required. To the extent a response is required, Defendant denies each and
               8   every allegation contained in paragraph 47 of the Complaint.
               9          48.   The allegations of this paragraph constitute a conclusion of law to which
           10      no response is required. To the extent a response is required, Defendant denies each and
           11      every allegation contained in paragraph 48 of the Complaint.
           12             49.   The allegations of this paragraph constitute a conclusion of law to which
           13      no response is required. To the extent a response is required, Defendant denies each and
           14      every allegation contained in paragraph 49 of the Complaint.
           15             50.   The allegations of this paragraph constitute a conclusion of law to which
           16      no response is required. To the extent a response is required, Defendant denies each and
           17      every allegation contained in paragraph 50 of the Complaint.
           18             51.   Uber admits that A.B. 5 was passed by the California Legislature and went
           19      into effect on January 1, 2020. The remaining allegations of this paragraph constitute a
           20      conclusion of law to which no response is required. To the extent a response is required,
           21      Defendant denies each and every allegation contained in paragraph 51 of the Complaint.
           22      V.     CLASS ALLEGATIONS
           23             52.   The allegations of this paragraph constitute a conclusion of law to which
           24      no response is required. To the extent a response is required, Defendant denies each and
           25      every allegation in paragraph 52 of the Complaint.
           26             53.   The allegations of this paragraph constitute a conclusion of law to which
           27      no response is required. To the extent a response is required, Defendant denies each and
           28      every allegation in paragraph 53 of the Complaint.
                                                              7
Gibson, Dunn &
                        DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                             COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 9 of 24


               1         54.    The allegations of this paragraph constitute a conclusion of law to which
               2   no response is required. To the extent a response is required, Defendant denies each and
               3   every allegation in paragraph 54 of the Complaint.
               4         55.    The allegations of this paragraph constitute a conclusion of law to which
               5   no response is required. To the extent a response is required, Defendant denies each and
               6   every allegation in paragraph 55 of the Complaint.
               7         56.    The allegations of this paragraph constitute a conclusion of law to which
               8   no response is required. To the extent a response is required, Defendant denies each and
               9   every allegation in paragraph 56 of the Complaint.
           10            57.    The allegations of this paragraph constitute a conclusion of law to which
           11      no response is required. To the extent a response is required, Defendant denies each and
           12      every allegation in paragraph 57 of the Complaint.
           13            58.    The allegations of this paragraph constitute a conclusion of law to which
           14      no response is required. To the extent a response is required, Defendant denies each and
           15      every allegation in paragraph 58 of the Complaint.
           16            59.    The allegations of this paragraph constitute a conclusion of law to which
           17      no response is required. To the extent a response is required, Defendant denies each and
           18      every allegation in paragraph 59 of the Complaint.
           19            60.    The allegations of this paragraph constitute a conclusion of law to which
           20      no response is required. To the extent a response is required, Defendant denies each and
           21      every allegation in paragraph 60 of the Complaint.
           22                                             COUNT I
           23            61.    Defendant incorporates by reference its responses to the preceding
           24      paragraphs as if fully set forth here. The allegations of this paragraph constitute a
           25      conclusion of law to which no response is required. To the extent a response is required,
           26      Defendant denies each and every allegation contained in paragraph 61 of the Complaint.
           27

           28

                                                              8
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 10 of 24


               1         62.    The allegations of this paragraph constitute a conclusion of law to which
               2   no response is required. To the extent a response is required, Defendant denies each and
               3   every allegation contained in paragraph 62 of the Complaint.
               4         63.    Defendant incorporates by reference its responses to the preceding
               5   paragraphs as if fully set forth here. The allegations of this paragraph constitute a
               6   conclusion of law to which no response is required. To the extent a response is required,
               7   Defendant denies each and every allegation contained in paragraph 63 of the Complaint.
               8         64.    The allegations of this paragraph constitute a conclusion of law to which
               9   no response is required. To the extent a response is required, Defendant denies each and
           10      every allegation contained in paragraph 64 of the Complaint.
           11            65.    The allegations of this paragraph constitute a conclusion of law to which
           12      no response is required. To the extent a response is required, Defendant denies each and
           13      every allegation contained in paragraph 65 of the Complaint.
           14                                            COUNT II
           15            66.    Defendant incorporates by reference its responses to the preceding
           16      paragraphs as if fully set forth here. The allegations of this paragraph constitute a
           17      conclusion of law to which no response is required. To the extent a response is required,
           18      Defendant denies each and every allegation contained in paragraph 66 of the Complaint.
           19            67.    The allegations of this paragraph constitute a conclusion of law to which
           20      no response is required. To the extent a response is required, Defendant denies each and
           21      every allegation contained in paragraph 67 of the Complaint.
           22                                            COUNT III
           23            68.    Defendant incorporates by reference its responses to the preceding
           24      paragraphs as if fully set forth here. The allegations of this paragraph constitute a
           25      conclusion of law to which no response is required. To the extent a response is required,
           26      Defendant denies each and every allegation contained in paragraph 68 of the Complaint.
           27

           28

                                                              9
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 11 of 24


               1         69.    The allegations of this paragraph constitute a conclusion of law to which
               2   no response is required. To the extent a response is required, Defendant denies each and
               3   every allegation contained in paragraph 69 of the Complaint.
               4                                         COUNT IV
               5         70.    Defendant incorporates by reference its responses to the preceding
               6   paragraphs as if fully set forth here. The allegations of this paragraph constitute a
               7   conclusion of law to which no response is required. To the extent a response is required,
               8   Defendant denies each and every allegation contained in paragraph 70 of the Complaint.
               9         71.    The allegations of this paragraph constitute a conclusion of law to which
           10      no response is required. To the extent a response is required, Defendant denies each and
           11      every allegation contained in paragraph 71 of the Complaint.
           12                                            COUNT V
           13            72.    Defendant incorporates by reference its responses to the preceding
           14      paragraphs as if fully set forth here. The allegations of this paragraph constitute a
           15      conclusion of law to which no response is required. To the extent a response is required,
           16      Defendant denies each and every allegation contained in paragraph 72 of the Complaint.
           17            73.    The allegations of this paragraph constitute a conclusion of law to which
           18      no response is required. To the extent a response is required, Defendant denies each and
           19      every allegation contained in paragraph 73 of the Complaint.
           20                                            COUNT VI
           21            74.    Defendant incorporates by reference its responses to the preceding
           22      paragraphs as if fully set forth here. The allegations of this paragraph constitute a
           23      conclusion of law to which no response is required. To the extent a response is required,
           24      Defendant denies each and every allegation contained in paragraph 74 of the Complaint.
           25            75.    The allegations of this paragraph constitute a conclusion of law to which
           26      no response is required. To the extent a response is required, Defendant denies each and
           27      every allegation contained in paragraph 75 of the Complaint.
           28

                                                              10
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 12 of 24


               1                                           COUNT VII
               2          76.    Defendant incorporates by reference its responses to the preceding
               3   paragraphs as if fully set forth here. The allegations of this paragraph constitute a
               4   conclusion of law to which no response is required. To the extent a response is required,
               5   Defendant denies each and every allegation contained in paragraph 76 of the Complaint.
               6          77.    The allegations of this paragraph constitute a conclusion of law to which
               7   no response is required. To the extent a response is required, Defendant denies each and
               8   every allegation contained in paragraph 77 of the Complaint.
               9          78.    The allegations of this paragraph constitute a conclusion of law to which
           10      no response is required. To the extent a response is required, Defendant denies each and
           11      every allegation contained in paragraph 78 of the Complaint.
           12             79.    The allegations of this paragraph constitute a conclusion of law to which
           13      no response is required. To the extent a response is required, Defendant denies each and
           14      every allegation contained in paragraph 79 of the Complaint.
           15                                       PRAYER FOR RELIEF
           16             As to Plaintiffs’ prayer for relief, Defendant denies that Plaintiffs or the putative
           17      class are entitled to any relief in this action.
           18                                    AFFIRMATIVE DEFENSES
           19             Defendant has not completed its investigation of the facts of this case, has not
           20      completed discovery in this matter, and has not completed its preparation for trial. The
           21      defenses asserted herein are based on Defendant’s knowledge, information, and belief
           22      at this time. Defendant specifically reserves the right to modify, amend, or supplement
           23      any defense contained herein at any time. Without admitting any of the facts alleged in
           24      the Complaint, Defendant asserts and alleges the following separate and additional
           25      defenses. By setting forth these defenses, Defendant does not assume the burden of
           26      proving any fact, issue, or element of a cause of action where such burden properly
           27      belongs to Plaintiffs.
           28

                                                                  11
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 13 of 24


               1                             FIRST AFFIRMATIVE DEFENSE
               2                                  (Failure to State a Claim)
               3         1.     As a separate and distinct affirmative defense, the Complaint is barred in
               4   whole or in part to the extent it fails to state facts sufficient to state a claim for which
               5   relief can be granted.
               6                            SECOND AFFIRMATIVE DEFENSE
               7                                   (Statute of Limitations)
               8         2.     As a separate and distinct affirmative defense, Plaintiffs’ claims and the
               9   claims of putative class members are barred by applicable statutes of limitations,
           10      including, but not limited to, Cal. Code Civ. Proc. §§ 337–40, 343; Cal. Bus. & Prof.
           11      Code § 17208; and any other applicable statutes of limitations.
           12                               THIRD AFFIRMATIVE DEFENSE
           13                                          (Unclean Hands)
           14            3.     As a separate and distinct affirmative defense, Plaintiffs’ complaint, and
           15      each purported cause of action alleged therein against Defendant, is barred by the
           16      doctrine of unclean hands.
           17                               FOURTH AFFIRMATIVE DEFENSE
           18                                              (Waiver)
           19            4.     As a separate and distinct affirmative defense, by their conduct and/or
           20      agreement between the parties, Plaintiffs and putative class members have waived any
           21      right to recover any relief pursuant to the Complaint, or any purported cause of action
           22      alleged therein.
           23                               FIFTH AFFIRMATIVE DEFENSE
           24                                              (Estoppel)
           25            5.     As a separate and distinct affirmative defense, Plaintiffs and putative class
           26      members are estopped by their conduct from recovering any relief pursuant to their
           27      Complaint, or any purported cause of action alleged therein.
           28

                                                               12
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 14 of 24


               1                            SIXTH AFFIRMATIVE DEFENSE
               2                           (Lack of Damages/Failure to Mitigate)
               3         6.     As a separate and distinct affirmative defense, Plaintiffs and putative class
               4   members have suffered no damages as a result of any alleged act or omission of
               5   Defendant, and even if Plaintiffs or putative class members have suffered damages or
               6   injuries, all or some portion of said damages or injuries were caused or attributable to
               7   Plaintiffs’ and putative class members’ failure to take reasonable action to mitigate said
               8   damages or injuries, if any.
               9                          SEVENTH AFFIRMATIVE DEFENSE
           10                                               (Laches)
           11            7.     As a separate and distinct affirmative defense, Plaintiffs and putative class
           12      members are guilty of undue delay in filing and prosecuting this suit, and accordingly,
           13      this action is barred by the doctrine of laches.
           14                              EIGHTH AFFIRMATIVE DEFENSE
           15                                        (Good Faith Dispute)
           16            8.     As a separate and distinct affirmative defense, without conceding that there
           17      are any wages and/or monies due, there exists a good faith dispute regarding the payment
           18      of wages and/or monies. Therefore, penalties are not warranted.
           19                               NINTH AFFIRMATIVE DEFENSE
           20                                               (Release)
           21            9.     As a separate and distinct affirmative defense, Plaintiffs’ claims and the
           22      claims of putative class members are barred to the extent they have been released.
           23                               TENTH AFFIRMATIVE DEFENSE
           24                                            (No Standing)
           25            10.    As a separate and distinct affirmative defense, Plaintiffs and putative class
           26      members have no standing to bring some or all of the claims, which are therefore barred.
           27

           28

                                                                13
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 15 of 24


               1                         ELEVENTH AFFIRMATIVE DEFENSE
               2                                 (Adequate Remedy at Law)
               3         11.    As a separate and distinct affirmative defense, Plaintiffs and putative class
               4   members have an adequate remedy at law. Therefore, injunctive, equitable, and/or
               5   declaratory relief is inappropriate.
               6                          TWELFTH AFFIRMATIVE DEFENSE
               7                              (Defendant Acted in Good Faith)
               8         12.    As a separate and distinct affirmative defense, Defendant’s compensation
               9   of Plaintiffs and putative class members has been pursuant to a good-faith belief that its
           10      pay practices are in conformity with both federal and state wage laws.
           11                           THIRTEENTH AFFIRMATIVE DEFENSE
           12                                             (Not Willful)
           13            13.    As a separate and distinct affirmative defense, the conduct and/or violations
           14      of law alleged against Defendant are not sufficient to be “willful.”
           15                          FOURTEENTH AFFIRMATIVE DEFENSE
           16                                               (Offset)
           17            14.    As a separate and distinct affirmative defense, the Complaint is barred as
           18      against Defendant as the amounts claimed to be owed to Plaintiffs and putative class
           19      members are overstated or are subject to offset.
           20                            FIFTEENTH AFFIRMATIVE DEFENSE
           21                                             (Due Process)
           22            15.    As a separate and distinct affirmative defense, as applied to this case, class
           23      certification pursuant to Rule 23 of the Federal Rules of Civil Procedure fails to provide
           24      adequate due process protections and would violate the Rules Enabling Act, 28 U.S.C.
           25      § 2072, inasmuch as it constitutes trial by formula and unfairly restricts Defendant’s
           26      right to litigate affirmative defenses to the individual claims of Plaintiffs and each
           27

           28

                                                               14
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 16 of 24


               1   member of the putative class, and therefore denies Defendant the protection of the Due
               2   Process Clause of the United States Constitution and violates the Rules Enabling Act.
               3                        SIXTEENTH AFFIRMATIVE DEFENSE
               4                                  (Compliance with Law)
               5         16.    As a separate and distinct affirmative defense, any recovery on Plaintiffs’
               6   Complaint, or any cause of action contained therein, may be barred by Defendant’s
               7   compliance or substantial compliance with all applicable laws underlying Plaintiffs’
               8   claims and the claims of putative class members.
               9                      SEVENTEENTH AFFIRMATIVE DEFENSE
           10                             (Reasonable Wages/Quantum Meruit)
           11            17.    As a separate and distinct affirmative defense, the actual payments paid to
           12      Plaintiffs and putative class members, which are the subject of this action, were
           13      reasonable, appropriate, and commensurate with the work actually performed.
           14                          EIGHTEENTH AFFIRMATIVE DEFENSE
           15                         (Reasonable Interpretation of Applicable Law)
           16            18.    As a separate and distinct affirmative defense, Defendant acted in good
           17      faith reliance upon the reasonable interpretation of applicable law.
           18                          NINETEENTH AFFIRMATIVE DEFENSE
           19                                             (Consent)
           20            19.    As a separate and distinct affirmative defense, the relief prayed for in the
           21      Complaint is barred because Plaintiffs and putative class members consented to
           22      Defendant’s conduct by virtue of their own conduct.
           23                           TWENTIETH AFFIRMATIVE DEFENSE
           24                                       (Facial Due Process)
           25            20.    As a separate and distinct affirmative defense, Cal. Labor Code §§ 226(a),
           26      510, 554, 1182.12, 1194, 1194.2, 1197, 1197.1, 1198, 1199, 2802 are facially ambiguous
           27      and violate due process notions pursuant to the United States Constitution.
           28

                                                              15
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 17 of 24


               1                      TWENTY-FIRST AFFIRMATIVE DEFENSE
               2                                       (Excessive Fines)
               3         21.    As a separate and distinct affirmative defense, the penalties and fines
               4   sought are unconstitutional and excessive under the United States Constitution, and
               5   specifically under the Excessive Fines Clause of the Eighth Amendment, U.S. Const.
               6   Amend. VIII, and the Due Process Clause of the Fourteenth Amendment, U.S. Const.
               7   Amend. XIV, Section 1.
               8                    TWENTY-SECOND AFFIRMATIVE DEFENSE
               9                                    (Unlawful Delegation)
           10            22.    As a separate and distinct affirmative defense, Plaintiffs’ claims and the
           11      claims of putative class members for penalties are barred to the extent private actions
           12      seeking statutory penalties manifest an unlawful delegation of executive or other
           13      authority.
           14                         TWENTY-THIRD AFFIRMATIVE DEFENSE
           15                       (Jury Trial to Any Particular Individual Plaintiff)
           16            23.    As a separate and distinct affirmative defense, as a matter of constitutional
           17      right and substantive due process, Defendant would be entitled to contest by jury trial
           18      its liability to any particular individual plaintiff, even if the representatives of the
           19      purported plaintiff class prevail on their claims. Trying this case as a class action would
           20      violate the United States Constitution and the California Constitution.
           21                       TWENTY-FOURTH AFFIRMATIVE DEFENSE
           22                                      (De Minimus Doctrine)
           23            24.    As a separate and distinct affirmative defense, the Complaint, and each
           24      purported cause of action contained therein, is barred in whole or in part to the extent
           25      the de minimus doctrine applies to Plaintiffs’ claims and the claims of putative class
           26      members.
           27

           28

                                                               16
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 18 of 24


               1                      TWENTY-FIFTH AFFIRMATIVE DEFENSE
               2                               (Legitimate Business Purposes)
               3         25.    As a separate and distinct affirmative defense, Defendant cannot be liable
               4   for any alleged violation of the California Labor Laws because its actions were not
               5   unfair, fraudulent, nor likely to mislead, and its conduct and dealings were lawful, as
               6   authorized by applicable state and federal statutes, rules, and regulations, and such
               7   actions, conduct, and dealings were carried out in good faith and for legitimate business
               8   purposes.
               9                      TWENTY-SIXTH AFFIRMATIVE DEFENSE
           10                                               (Taking)
           11            26.    As a separate and distinct affirmative defense, any award of restitution
           12      would constitute a taking of property without just compensation in violation of the
           13      Takings Clause of the Fifth Amendment to the United States Constitution (as
           14      incorporated into the Fourteenth Amendment to the United States Constitution) and of
           15      Article I, Section 19, of the California Constitution.
           16                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE
           17                                  (Acts or Omissions of Plaintiffs)
           18            27.    As a separate and distinct affirmative defense, the Complaint, and each
           19      purported cause of action contained therein, is barred in whole or in part to the extent
           20      that damages, if any, resulted from the acts and/or omissions of Plaintiffs or any person
           21      on whose behalf relief is sought.
           22                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE
           23                            (Equitable Indemnity/Proportional Fault)
           24            28.    As a separate and distinct affirmative defense, Plaintiffs’ and putative class
           25      members’ alleged injuries are the result, in whole or in part, of the acts or omissions of
           26      entities or individuals other than Defendant, including Plaintiffs and putative class
           27      members, and Defendant’s liability, if any, must be reduced by any percentage of fault
           28      attributable to those other entities and/or individuals.
                                                                17
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 19 of 24


               1                     TWENTY-NINTH AFFIRMATIVE DEFENSE
               2                         (No Knowledge of Uncompensated Work)
               3         29.    As a separate and distinct affirmative defense, Defendant had no
               4   knowledge of, nor should it have had knowledge of, any alleged uncompensated work
               5   by Plaintiffs and putative class members and did not authorize, request, require, suffer,
               6   or permit any such activity by Plaintiffs or putative class members.
               7                        THIRTIETH AFFIRMATIVE DEFENSE
               8                                 (Not Plaintiffs’ Employer)
               9         30.    As a separate and distinct affirmative defense, Plaintiffs’ claims and the
           10      claims of putative class members are barred on the grounds that Defendant was not and
           11      is not Plaintiffs’ or the putative class members’ employer.
           12                         THIRTY-FIRST AFFIRMATIVE DEFENSE
           13                                       (Not Hours Worked)
           14            31.    As a separate and distinct affirmative defense, at least some of the hours for
           15      which Plaintiffs and putative class members claim compensation are not hours worked
           16      as stated under all applicable laws underlying Plaintiffs’ claims and the claims of
           17      putative class members.
           18                        THIRTY-SECOND AFFIRMATIVE DEFENSE
           19                                      (Constitutional Defects)
           20            32.    As a separate and distinct affirmative defense, Plaintiffs’ claims and the
           21      claims of putative class members are barred, in whole or in part, by the Commerce
           22      Clause of the United States Constitution because they purport to regulate interstate
           23      commerce and impermissibly place an undue burden on interstate commerce.
           24                         THIRTY-THIRD AFFIRMATIVE DEFENSE
           25                            (Res Judicata and/or Collateral Estoppel)
           26            33.    As a separate and distinct affirmative defense, Plaintiffs and putative class
           27      members are barred from relief, in whole or in part, to the extent their claims are
           28      precluded under the doctrines of res judicata and/or collateral estoppel.
                                                               18
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 20 of 24


               1                      THIRTY-FOURTH AFFIRMATIVE DEFENSE
               2                                     (Payment and Release)
               3          34.    As a separate and distinct affirmative defense, Plaintiffs and putative class
               4   members were paid in full and therefore Defendant is released from any and all
               5   continuing obligations to them.
               6                        THIRTY-FIFTH AFFIRMATIVE DEFENSE
               7                                       (Unjust Enrichment)
               8          35.    As a separate and distinct affirmative defense, Plaintiffs and putative class
               9   members are barred from relief, in whole or in part, to the extent it results in an unjust
           10      enrichment to Plaintiffs and/or any person on whose behalf relief is sought.
           11                           THIRTY-SIXTH AFFIRMATIVE DEFENSE
           12                                                  (Excuse)
           13             36.    As a separate and distinct affirmative defense, Plaintiffs’ claims and the
           14      claims of putative class members are barred, in whole or in part, because Defendant’s
           15      acts and/or omissions were excused.
           16                        THIRTY-SEVENTH AFFIRMATIVE DEFENSE
           17                                         (Satisfaction of Duty)
           18             37.    As a separate and distinct affirmative defense, Defendant satisfied,
           19      fulfilled, and performed each and every obligation and duty imposed by law or contract
           20      to the full extent of its responsibility.
           21                         THIRTY-EIGHTH AFFIRMATIVE DEFENSE
           22                                       (Arbitration Agreement)
           23             38.    As a separate and distinct affirmative defense, Plaintiffs’ claims, as well as
           24      the claims of putative class members, are barred by valid and binding arbitration
           25      agreements.
           26

           27

           28

                                                                  19
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 21 of 24


               1                      THIRTY-NINTH AFFIRMATIVE DEFENSE
               2                                 (Action Unconstitutional)
               3         39.   As a separate and distinct affirmative defense, certification of a class, based
               4   upon the facts and circumstances of this case, would constitute a denial of Defendant’s
               5   rights to due process under the Fourteenth Amendment to the United States and
               6   California Constitutions.
               7                        FORTIETH AFFIRMATIVE DEFENSE
               8                                 (A.B. 5/Equal Protection)
               9         40.   As a separate and distinct affirmative defense, any finding of liability under
           10      California’s A.B. 5, codified at California Labor Code § 2750.3, would violate the Equal
           11      Protection Clauses of the Fourteenth Amendment to the United States Constitution and
           12      of Article I, Section 3(b)(4) of the California Constitution, because A.B. 5 denies
           13      Defendant equal protection of the law.
           14                          FORTY-FIRST AFFIRMATIVE DEFENSE
           15                                       (A.B. 5/Due Process)
           16            41.   As a separate and distinct affirmative defense, any finding of liability under
           17      A.B. 5 would violate the Due Process Clause of the Fourteenth Amendment to the United
           18      States Constitution; the Ninth Amendment to the United States Constitution; Article I,
           19      Sections 1 and 7 of the California Constitution; and the California Constitution’s Baby
           20      Ninth Amendment, because A.B. 5 infringes the rights of Defendant and independent
           21      drivers to pursue their chosen profession, which is an essential component of liberty,
           22      property, happiness, and privacy.
           23                        FORTY-SECOND AFFIRMATIVE DEFENSE
           24                                    (A.B. 5/Contracts Clause)
           25            42.   As a separate and distinct affirmative defense, any finding of liability under
           26      A.B. 5 would violate Article I, Section 10 of the United States Constitution, and of
           27

           28

                                                              20
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 22 of 24


               1   Article I, Section 9 of the California Constitution, because A.B. 5 would substantially
               2   impair existing contracts between Defendant and independent drivers.
               3                       FORTY-THIRD AFFIRMATIVE DEFENSE
               4                                   (Retroactivity of A.B. 5)
               5          43.    As a separate and distinct affirmative defense, any finding of liability based
               6   on the retroactive application of A.B. 5 would violate the Due Process Clause of the
               7   Fourteenth Amendment to the United States Constitution and Article I, Section 7 of the
               8   California Constitution.
               9                      FORTY-FOURTH AFFIRMATIVE DEFENSE
           10                                     (Retroactivity of Dynamex)
           11             44.    As a separate and distinct affirmative defense, any finding of liability based
           12      on the retroactive application of the California Supreme Court’s decision in Dynamex
           13      Operations W., Inc. v. Superior Court, 4 Cal. 5th 903 (2018), would violate the Due
           14      Process Clause of the Fourteenth Amendment to the United States Constitution and
           15      Article I, Section 7 of the California Constitution.
           16                           FORTY-FIFTH AFFIRMATIVE DEFENSE
           17                                           (Hiring Entity)
           18             45.    As a separate and distinct affirmative defense, the Complaint, and each
           19      purported cause of action therein, is barred in whole or in part because Defendant is not
           20      a hiring entity.
           21                           FORTY-SIXTH AFFIRMATIVE DEFENSE
           22                                           (Proposition 22)
           23             46.    As a separate and distinct affirmative defense, the Complaint, and each
           24      purported cause of action therein, is barred in whole or in part for failure to state a claim
           25      under California Business and Professions Code § 7451, which establishes that app-
           26      based drivers are independent contractors and not employees notwithstanding any other
           27      provision of law. Although Defendant, in the alternative and in an abundance of caution,
           28      pleads Section 7451 as a defense, Defendant does not believe that it bears the burden of
                                                                21
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                       Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 23 of 24


               1   pleading or proving any fact, issue, or element of Section 7451. Defendant reserves all
               2   rights to argue that all burdens (including burdens of pleading, production, and proof)
               3   are on Plaintiffs.
               4                        FORTY-SEVENTH AFFIRMATIVE DEFENSE
               5                                          (Abatement)
               6         47.    As a separate and distinct affirmative defense, the Complaint, and each
               7   purported cause of action therein, is barred in whole or in part because Proposition 22
               8   has abated Plaintiffs’ wholly statutory claims before a judgment has become final.
               9                        FORTY-EIGHTH AFFIRMATIVE DEFENSE
           10                                (Additional Affirmative Defenses)
           11            48.    As a separate and distinct affirmative defense, Defendant reserves the right
           12      to amend this Answer to assert additional defenses and/or supplement, alter, or change
           13      this Answer as may be warranted by the revelation of information during discovery and
           14      investigation.
           15                                      PRAYER FOR RELIEF
           16      WHEREFORE, Defendant requests that judgment be entered as follows:
           17            1.     That Plaintiffs take nothing by this action;
           18            2.     That the Court deny Plaintiffs’ request to certify this action as a class action;
           19            3.     That the Complaint be dismissed in its entirety with prejudice;
           20            4.     That judgment be entered in favor of Defendant and against Plaintiffs;
           21            5.     That Defendant be awarded its costs of suit;
           22            6.     That Defendant be awarded its attorneys’ fees incurred herein; and
           23            7.     That the Court award Defendant such other and further relief as the Court
           24            may deem just and proper.
           25

           26

           27

           28

                                                                22
Gibson, Dunn &
                      DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                           COMPLAINT - Case No. 3:19-CV-06462-EMC
                      Case 3:19-cv-06462-EMC Document 173 Filed 06/23/21 Page 24 of 24


               1   DATED: June 23, 2021              GIBSON, DUNN & CRUTCHER LLP
               2

               3                                     By:          /s/ Theane Evangelis
                                                                    Theane Evangelis
               4
                                                     Attorneys for Defendant UBER
               5                                     TECHNOLOGIES, INC.
               6

               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                           23
Gibson, Dunn &
                     DEFENDANT’S AMENDED ANSWER TO PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
Crutcher LLP
                                          COMPLAINT - Case No. 3:19-CV-06462-EMC
